Per Curiam.
Under the proof, when the plaintiff rested, the court should have granted the motion of the defendant to nonsuit. If contributory negligence was not shown, it was quite clear that the plaintiff had not proven that the defendant had done any negligent act, or negligently omitted to do any act, which was the proximate cause of the injury to the plaintiff’s cattle.
Where the proof does not show negligence in either part}', the plaintiff cannot be permitted to recover from the mere fact of the accident. For the failure to nonsuit the judgment should be reversed.